Case: 3:19-mj-00498-MJN Doc #: 18 Filed: 08/23/19 Page: 1 of 3 PAGEID #: 39




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

       UNITED STATES OF AMERICA                :      CASE NO. 3:19-mj-498

                    Plaintiff                  :

       vs.                                     :

       ETHAN KOLLIE                            :

                    Defendant                  :

       ______________________________________________________________

                                NOTICE OF APPEAL
       ___________________________________________________________________

              Now comes Defendant Ethan Kollie, by and through undersigned

       counsel providing notice of appeal to the Magistrate’s decision (DOC#16).




                                        Respectfully submitted,

                                        /s/Nicholas G. Gounaris
                                        Nicholas G. Gounaris (0064527)
                                        GOUNARIS ABBOUD CO.
                                        Co-Counsel for Defendant, Ethan Kollie
                                        130 W. Second Street, Suite 2000
                                        Dayton, Ohio 45402
                                        (937) 222-1515
                                        (937) 222-1224 fax
                                        nick@gafirm.com

                                        /s/Antony A. Abboud
                                        Antony A. Abboud (0078151)
                                        GOUNARIS ABBOUD CO.
Case: 3:19-mj-00498-MJN Doc #: 18 Filed: 08/23/19 Page: 2 of 3 PAGEID #: 40




                                           Co-Counsel for Defendant, Ethan Kollie
                                           130 W. Second Street, Suite 2000
                                           Dayton, Ohio 45402
                                           (937) 222-1515
                                           (937) 222-1224 fax
                                           tony@gafirm.com

                              CERTIFICATE OF SERVICE

              I hereby certify that I will electronically file the foregoing with the
       Clerk of Court using the CM/ECF system, which will then send a
       notification of such filing to all parties of record.


                                           /s/Nicholas G. Gounaris
                                           Nicholas G. Gounaris (0064527)
Case: 3:19-mj-00498-MJN Doc #: 18 Filed: 08/23/19 Page: 3 of 3 PAGEID #: 41
